Title: To Thomas Jefferson from John and Lucy Ludwell Paradise, 10 October 1788
From: Paradise, John,Paradise, Lucy Ludwell
To: Jefferson, Thomas


Bergamo, 10 Oct. 1788. Is grateful for TJ’s favors to himself and his family; their trip was “prosperous” and they found their “friends in perfect health and completely happy.” Awaits the arrival of William Short. Was “under a necessity of using Mr. Grand’s letter to the banker at Lyons,” and is thus accountable on demand to TJ for thirty Louis d’or. [Beneath Paradise’s signature, in the hand of Lucy Ludwell Paradise:] Thanks TJ for his attentions; when Short arrives, he “will learn things from the Count that will be of great service to Virginia” sends “affectionate Love” to TJ’s daughters; asks that their letters be forwarded in care of the Count Barziza.
